Weiss, P. J.
Appeal from an order of the Supreme Court (Lynch, J.), entered July 24, 1992 in Schenectady County, which denied defendant Hertz Corporation’s motion for summary judgment dismissing the complaint against it.
Defendant Hertz Corporation is the owner of a vehicle rented to and operated by plaintiff, which vehicle was struck in the rear by a vehicle owned and operated by defendant Anthony Scardillo. In opposition to Hertz’s motion for summary judgment, plaintiff and Scardillo contend that an issue of fact exists as to liability based upon the showing that the brake lights on the Hertz vehicle were not operational at the time of the accident. Supreme Court denied the motion on the ground that there remained an unresolved issue of fact as to what role, if any, such equipment failure played in the accident. Hertz has appealed.
Hertz contends that Scardillo’s negligence was the sole proximate cause of the accident. That negligence is alleged to mainly consist of his failure to maintain a safe following distance behind plaintiff’s car as it approached a changing traffic light and to stop his car without running into the rear of plaintiff’s car. Contrary to Hertz’s arguments, we cannot say as a matter of law that the failure of the brake lights to function while plaintiff braked immediately prior to the accident is wholly unrelated to the cause of the accident (see, Derdiarian v Felix Contr. Co., 51 NY2d 308). Supreme Court therefore properly denied the motion for summary judgment.
*861Mikoll, Levine, Mercure and Mahoney, JJ., concur. Ordered that the order is affirmed, with costs.